PCIJ_AB_72_Borchgrave_BEL_ESP_1937-11-06_ANX_01_NA_NA_FR.txt. 174

20

ANNEXE

DOCUMENTS SOUMIS A LA COUR

A. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT BELGE.

. Fiche du service d’identification des cadavres (fexte espagnol).
. Acte de décès du baron Jacques de Borchgrave (texte espagnol et trad. en

français).

. Note du Gouvernement belge (30 déc: 1936).

. Note du Gouvernement espagnol (4 janv. 1937).

. Note du Gouvernement belge (5 janv. 1937).

. Reçu de la remise à l'ambassade de Belgique à Madrid de l’automobile

utilisée par le baron Jacques de Borchgrave (teste espagnol).

. Note du Gouvernement belge (7 janv. 1937).
. Constat des médecins relatif aux causes de la mort du baron Jacques

de Borchgrave (texte espagnol et trad. en français).

. Note du Gouvernement espagnol (10 janv. 1937).
. Note du Gouvernement belge (12 janv. 1937).

. Note du Gouvernement espagnol (14 janv. 1937).
. Note du Gouvernement belge (18 janv. 1937).

. Note du Gouvernement espagnol (26 janv. 1937).
. Idem (rer févr. 1937).

. Note du Gouvernement belge (4 févr. 1937).

. Idem (17 févr. 1937).

. Idem (5 avril 1937).

. Idem (14 mai 1937).

. Extrait d’un discours fait devant le Sénat belge par le ministre des Affaires

étrangères de Belgique (extrait des Annales parlementaires, Sénat, séance
du 4 févr. 1937).

B. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT ESPAGNOL.

. Certificat (7 avril 1037) signé à Valence par le secrétaire général du minis-

tère des Affaires étrangères (Ministerio de Estado) sur le défaut de carac-
tère diplomatique du baron Jacques de Borchgrave (texte espagnol et trad.
en français).

>

. Certificat (21 juin 1937) signé à Valence par le secrétaire gériéral du minis-

tère des Affaires étrangères et relatif à des instructions envoyées à l'ambas-
sadeur d'Espagne à Bruxelles (note du Gouvernement espagnol en date du
25 mai 1937 (texte espagnol et trad. en français).

. Certificat (8 mai 1937) signé à Valence par le secrétaire général du minis-

tére des Affaires étrangéres et concernant le certificat délivré par la Cour
supréme de Justice espagnole constatant que personne n’a exercé, dans la
forme prévue aux articles 270 et 280 de Ja loi de procédure criminelle,
l’action publique autorisée par l’article ror de ladite loi (texte espagnolet
trad. en français).

. Certificat (5 avril 1937) signé à Valence par le secrétaire général du minis-

tère des Affaires étrangères et concernant un rapport du ministère de l’Inté-
rieur (Ministerio de la Gobernaciôn) (texte espagnol et trad. en français).
175 A/B 72. — AFFAIRE BORCHGRAVE

5.

21

Certificat (22 juin 1937) signé à Paris par le consul chargé du consulat
général d’Espagne en France et constatant que certains articles de la loi
de procédure criminelle du 14 septembre 1882 sont en vigueur en Espagne.

x

. Certificat (22 juin 1937) signé à Paris par le consul chargé du consulat

général d’Espagne en France et constatant que l’article 3 du Traité d’arbi-
trage et de conciliation signé à Bruxelles le 19 juillet 1927 entre la Belgique
et l'Espagne est en vigueur.
